COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Michele O. Miller and Robert H. Steelhammer v. Green Bank, N.A.

Appellate case number:    01-18-00070-CV

Trial court case number: 2016-25547A

Trial court:              281st District Court of Harris County

       On January 21, 2019, appellant Michele O. Miller filed an unopposed motion to dismiss
this appeal. She represented that “[a]ll other parties have agreed to this dismissal,” and she
included a certificate of conference with the same representation.

       Our review of the record in this case indicates that appellant Robert H. Steelhammer filed
for bankruptcy on January 31, 2018 in the Southern District of Texas, Houston Division (Case
No. 18-30385).* Therefore, this appeal is stayed by the operation of the automatic stay in
bankruptcy. See 11 U.S.C. § 362(a).

       The automatic stay in bankruptcy “deprives state courts of jurisdiction over the debtor
and his property until the stay is lifted or modified.” Houston Pipeline Co. LP v. Bank of Am.,
N.A., 213 S.W.3d 418, 428 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (quoting Baytown
State Bank v. Nimmons, 904 S.W.2d 902, 905 (Tex. App.—Houston [1st Dist.] 1995, writ
denied)). “An action taken in violation of the automatic stay is void, not merely voidable.” Cont’l
Casing Corp. v. Samedan Oil Corp., 751 S.W.2d 499, 501 (Tex. 1988). At this time, the Court is
without jurisdiction to rule on the unopposed motion to dismiss this appeal. See id.

        Until the parties notify the Court that the bankruptcy has been concluded or the
bankruptcy trustee has lifted the stay for the purposes of this appeal and move to reinstate the
case, the Court will take no further action other than to receive and hold any documents tendered
during the period of suspension. See TEX. R. APP. P. 8.2.
*
       See Docketing Statement (Feb. 15, 2018), Miller’s Third Unopposed Motion to Extend Briefing
       Deadline (June 11, 2018), Miller’s brief (July 11, 2018), Green Bank’s Unopposed Motion to
       Extend Briefing Deadline (Aug. 3, 2018), Green Bank’s Second Unopposed Motion to Extend
       Briefing Deadline (Sept. 6, 2018), and Green Bank’s brief (Nov. 9, 2018).
       Unless a party successfully moves to reinstate or sever, this appeal will be an inactive
case on the Court’s docket. See TEX. R. APP. P. 8.3.

       It is so ORDERED.



Judge’s signature: ____/s/ Peter Kelly___
                    Acting individually     Acting for the Court


Date: __February 5, 2019__